ON APPLICATION FOR REHEARING
LEIGH M. CLARK, Retired Circuit Judge.
In the brief of counsel for appellant in support of appellant’s application for rehearing, the following statement is made:
“As indicated by this attorney in his previous brief, the Appellant requested that the above issue be raised. He maintains that the Legislature did not intend for the Habitual Offender Law to apply to the offense of murder. The counsel for the Appellant has no authority for this position, but respectfully requests that the Court reconsider its adverse ruling on this issue.”
We hereby make it known to appellant that in our opinion the Alabama Habitual Felony Offender Act, as codified in Alabama Criminal Code, § 13A-5-9, applies to the crime of murder as well as to other felonies and that the Legislature of Alabama so intended.
OPINION EXTENDED; APPLICATION FOR REHEARING OVERRULED.
All the Judges concur.